 HONDO DRILLING COMPANY, N.S.L.Hondo Drilling Company,N.S.L. and Local 826, Inter-national Union of Operating Engineers,AFL-CIO.Case 16-CA-5350September11, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERS JENKINSAND KENNEDYOn May 20, 1974, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, General Counsel filed exceptions anda supporting brief, and Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Hondo Drilling Compa-ny, N.S.L., Midland, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.1The Respondentand GeneralCounsel haveexcepted to certaincredibili-ty findingsmade bythe Administrative Law Judge.It is the Board's estab-lished policynot to overrule an Administrative Law Judge's resolutions withrespect tocredibilityunless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect.Standard Dry WallProducts, Inc.,91NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951). Wehavecarefullyexamined the record and find no basis for reversing his find-ings.Additionally,we are satisfied that the Respondent's exception that theAdministrativeLaw Judgewas biased is without merit.In our opinion thereisnothing in therecord tosuggest that his conduct of the hearing, hisresolutionsof credibility,or the inferences he drew were either based on biasor?rejudice.We have considered the Respondent's asserted reasons for doubting theUnion'smajoritystatus in theirtotalityand find,in agreement with theAdministrativeLaw Judge,that all the circumstances pointed toby Respon-dent,considered together,do not establish reasonable grounds for believingthat the Union had lost its majority statussince its certification.DECISIONSTATEMENT OF THE CASE229PAULBISOYER,Administrative Law Judge: This proceed-ing with all the parties represented, was heard on February12 and 13, 1974, in Odessa, Texas, on the complaint of theGeneral Counsel issued on January 3, 1974, as subsequentlyamended,' and the amended answer of Hondo DrillingCompany, N.S.L., herein called the Respondent or theCompany. In issue are the questions whether the Respon-dent sinceMay 19, 1973,2 bargained in bad faith with Local826, International Union of Operating Engineers, AFL_CIO, herein called the Union, as the certified representativeof the Company's employees; whether the Respondent onthree occasions unilaterally changed existing wage rates andother terms and conditions of employment; and whether theRespondent on and after November 14, 1973, withdrewrecognition and refused to resume bargaining with theUnion-all in violation of Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended.3At the close of the hearing, all the parties waived oralargument.Thereafter, briefs were filed by the GeneralCounsel and the Respondent.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESSOF THE RESPONDENTThe Respondent,_ a New Mexico corporationwith itsprincipal office and place of business in Midland, Texas, isengaged in the business of drilling oil and gas wells in thePermian Basin area in Texas and New Mexico. During the12-month period immediately preceding the issuance of thecomplaint, the Respondent in the regular course of its busi-ness performed services valued in excess of $50,000 for cus-tomers located outside Texas. During the same period, it1The amended complaint is based on an original and first and secondamended charges filedby Local826, InternationalUnionof Operating Engi-neers,AFL-CIO, on November 19 and December 12, 1973, and January 24,1974, respectively,copies of which wereduly servedon the Respondent byregistered mail onthe respectivefiling dates.The 6-month limitationperiod prescribedin Section10(b) of the Act barsthe finding of unfairlaborpractices committed before this date.3 Section8(a)(1) of the Actmakes it anunfair labor practice for an employ-er "to interfere with,restrain, or coerce employeesin the exercise of the rightsguaranteed in section7." Insofaras pertinent,Section7 providesthat "[e]m-ployees shallhave the rightto self-organization, to form, join, orassist labororganizations,to bargaincollectively throughrepresentatives of their ownchoosing,and to engage in otherconcertedactivities for the purpose ofcollectivebargainingor othermutual aidor protection."Section 8(a)(5) makes itan unfair labor practicefor an employer "to refuseto bargaincollectivelywith the representativesof his employees"designatedby a majority of the employeesin anappropriate unit.As noevidence was adduced to substantiate the allegation of the amendedcomplaint thaton or about November 14, 1973,Drilling SuperintendentWalter Frederickson threatened employees that theCompany "would stackthe rigs"(meaning removefrom service) if the employeesdid not accept, andif theUnion did not approve,a 40-centhourlywage increase,the allegationisdismissed. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso purchased materials valued in excess of $50,000 directlyfrom sources located outside the State.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.If.THE LABORORGANIZATION INVOLVEDI find,in agreement with the parties,that the Union is alabor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; the Union's Certifications; IssuesThe Respondent is one of the smaller drilling contractorsin the Permian Basin area covering approximately 160,000square miles in West Texas and New Mexico where some250 drilling rigs owned by various companies have been indaily operation during the past year. The Respondent hassix rigs whose use depends on the number of drilling con-tracts it has at a particular time.When all six are in service,a maximum of 66 roughnecks 4 are employed to run them.In charge of each rig is a toolpusher who is directly responsi-ble and reports to Drilling Superintendent Walter Freder-ickson. The rig is operated around the clock by three crews,with each working an 8-hour shift, until the well is complet-ed.5 A crew consists of three or four roughnecks and a drillerwho hires and supervises them and whose job it is to see thatthe rig functions properly. Upon completion of a well, themen are transferred to other drilling jobs, if work is avail-able and they want to go there; otherwise, the men areplaced on the out-of-work list. According to Frederickson,very few roughnecks remain in the Respondent's continu-ous employ. It appears that until a year or a year and a halfago, roughnecks were unemployed for 30 to 90 days a yearbut that since then there has been a shortage of help in theoil fields and consequently less slack in employment.In 1967, the Union filed a petition with the Board torepresent the Respondent's roughnecks. Because of the un-usual high turnover among these employees and the rela-tivelyshortperiodsof their employment with theRespondent, which is apparently common in the oil drillingindustry in the Permian Basin area, the Board devised whathas come to be known as theHondoformula for determin-ing eligibility to vote in a directed representation election.bHaving won the subsequent election held in accordance4 Derrickmen,motormen,and floormen,who are the rank-and-file em-ployees of a drilling crew,are generally referred to in the trade as roughnecks.On occasions,drillers,who are their immediate supervisors,might also beincluded in the roughneckterminology.$Accordingto figures furnishedby theRespondentfor the period ofJanuary 1, 1973, through November 14, 1973, it tookits rigs from 18 to 59daysto complete a well and some as longas 96days on infrequent occasions.164 NLRB 416, 418 (1967). Thisformula,which hasbeen subsequentlyapplied in Board-conducted elections involving roughnecksemployed byotherdrilling companies in the area,limits eligibility to vote... to all roughneckswho havebeenemployed by the Employer for aminimum of 10 workingdays duringthe 90-calendar-day periodpreced-ing the issuanceof ourDecision and Directionof Electionherein, andwho have not been terminated for causeor quit voluntarilyprior to thewith this eligibility rule by a vote of 26 to 6 with 5 chal-lenges,the Union was certified by the Board on September8, 1967 as the exclusive representative of the Respondent'semployees in an appropriate unit.' To test the certificationand theHondorule, the Respondent refused to bargain withthe Union. This resulted in a Board order finding the Re-spondent in violation of Section 8(a)(5) and (1) of the Act 8and directing it to bargain with the Union. The Court ofAppeals for the Fifth Circuit sustained the reasonablenessof theHondorule and bargaining order.Following enforcement of the Board's bargainingorder,the Respondent and the Union engaged in contract negotia-tionswhich extended well beyond a year. However, noagreement resulted from these efforts and the Respondentfiled an election petition with the Board (Case 16-RM-448).An election was held which the Union also won by a voteof 28 in favor of representation and 2 against with 2 votesbeing challenged. Evidently, theHondoformula was utilizedto determine eligibility. On March 3, 1972, the Union wasagain certified as the exclusive representative of theRespondent's roughnecks.As will be discussed below, further negotiations betweenthe parties ensued 10 until the Respondent, by letter datedNovember 14, 1973, notified the Union that it questionedtheUnion's majority status and that it accordingly with-drew recognition. It is the General Counsel's position thatthe Respondent did not bargain in good faith; that bothbefore and after its withdrawal of recognition the Respon-dent unlawfully raised wages and changed a term of em-ployment without consulting the Union; that, in the contextof these unfair labor practices, the Respondent was preclud-ed from questioning the Union's majority status; and that,in any event, the Respondent failed to demonstrate that itswithdrawal of recognition was based on objective consider-ations justifying a good-faith doubt that the Union no lon-gerrepresentedtheRespondent's roughnecks.TheRespondent, however, insists that it had reasonable groundsfor believing that 20 months after the Union's second certi-fication the Union had lost its majority status and that theRespondent did not raise the question of the Union's major-ity in the context of bad-faith bargaining or other unfairlabor practices.We turn to the evidence.completion of the last job for which they were employed,as well as allroughnecks whose names appear on the Employer's payroll list immedi-ately preceding the issuance of the Regional Director's Notice of Elec-tion in this proceeding.r This unit, which the parties concede to be appropriate for collectivebargaining purposes, consists of:All derrickmen, motormen and floorhands, otherwise referred to asroughnecks, employed by the Employer in drilling operationsin the areagenerally known as the Permian Basin,but excluding all toolpushers,drillers, office employees,technical employees,guards, professional em-ployees and all supervisors as defined in the Act.171NLRB 1399 (1968).9 428 F.2d 943; see alsoN.L.R.B. v. Rod-Ric Corporation,428 F.2d 948(C.A. 5), enfg. 171 NLRB 922 (1968);N.L.R.B. v. Brahaney Drilling Compa-ny, 432F.2d 1271 (C.A. 5), enfg. 176 NLRB 289 (1969).10 It appears that while these negotiations were in progress the Union wasalso involved in representing the roughnecks of 12 other drilling contractorsin the Permian Basin area on an individual employer basis.It further appearsthat the Respondent's attorney represents most of these employers in theirdealings with the Union and that a member of his law firm acts on behalfof two drilling contractors. HONDO DRILLING COMPANY, N.S.L.231B. The Evidence1.Contract negotiations and related events precedingMay 19, 1973 11Following the Union's second certification, the Unionand the Respondent held four bargaining sessions beforeMay 19, 1973. The Union's negotiator at these meetings wasSenior Business Representative J. D. Fortenberry, whilethe Respondent was represented by its attorney, Brooks L.Harman and Drilling SuperintendentWalter Freder-ickson.12 At the opening of their firstmeeting onMarch 28,1972, Harman rejected Fortenberry's suggestion that theybegin their bargaining from the point they had left off whenthe Respondent filed its above-mentioned election petition.This led to a discussion of various matters, including holi-days, vacations, overtime, and a referral hall. Nothing sig-nificant developed from this meeting except that Harmanstated that the Company would consider some type of avacation plan and Fortenberry agreed to send Harman theUnion's written proposal of a hiring hall procedure. Twodays later, the Union mailed its referral hall proposal toHarman.The next meeting took place on July 18, 1972.13 TheUnion's hiring hall proposal came up for discussion. As itwas not entirely satisfactory to the Respondent, Fortenber-ry agreed to submit a modified proposal. Also consideredat this time was the duration of a contract. The Respondentasked for a 1-year term with a wage reopener clause whilethe Union indicated preference for a longer period. Finally,the Respondent accepted the idea of a 1-week vacation aftera year's employment. However, the Respondent would limitthis right to employees whose service was interrupted duringthe year by a total of less than 60 days. The Union, on theother hand, would enlarge this period to 90 days and Har-man undertook to draft a vacation provision satisfactory toboth parties. The meeting ended without any definite agree-ment reached on any subject. Later in the day Fortenberrymailed to Harman a modified hiring hall proposal as he hadpromised to do. In this letter Fortenberry also remindedHarman that Harman had agreed to submit "a draft of theproposed contract" and a current list of employees and theiraddresses.On September 1, 1972, negotiations resumed. At thismeeting, Harman handed Fortenberry a list of employeesand proposed vacation and holiday provisions. Discussions11 In viewof the6-month limitationproviso inSec. 10(b) of the Act, theevents precedingMay 19, 1973, areset forthonly asbackground to shed lighton subsequent alleged unfair labor practices encompassedby the amendedcomplaint.It appears that the delays and infrequency of negotiation meet-ings are characteristic of the industrial relations scene involving the oil andgas drillingindustryin this area.12AlthoughFrederickson testified that any complete agreement reachedwith theUnion was subjectto the approval of theCompany'spresident andboard of directors, I find, contraryto the implication in the GeneralCounsel's brief, that Fredericksonand Harman possessed sufficient authori-ty tonegotiatea contract and that their authoritywas notso circumscribedas toreflect adverselyon the Respondent's performance of its bargainingoblation.1Fortenberry did not attenda negotiation meetingon May 5, 1972, whichHarman testified he had scheduled.However,Fortenberrydenied ever re-ceiving written notice of such a meeting which Harman testified he had sent.There is absolutelyno purpose to resolve this dispute.ensued, among other things, concerning these proposals,contract duration, and a hiring hall. However, the partiesremained in dispute with respect to the 60- or 90-day quali-fying condition and the contract term which the Respon-dent still wanted to be for 1 year and the Union for a longerperiod. As for the hiring hall, the Company stated that ithad no objection to its drillers using that facility to securehelp but that it opposed the inclusion of such a clause in acontract. At the end of the meeting, Fortenberry requestedHarman to submit a draft contract containingitems tenta-tively agreed upon and Harman consented to do so.On September 12, 1972, Harman sent Fortenberry an18-page "Working Agreement." In the covering letter, Har-man noted that "Mr. Frederickson has been authorized toagree on a one-year term beginning on date working agree-ment is signed." It appears from Fortenberry's undisputedtestimony that Harman's draft contained several provisionson which agreement had not previously been reached. Spe-cifically, he referred to the arbitration clause which did notprovide for "binding [mandatory] arbitration" but depend-ed upon the consent of both parties. Also not agreed onwere the vacation eligibility condition and a narrow reten-tion of benefits clause.At the Union's January 1973 membership meeting, For-tenberry reported on the terms of the Respondent's Septem-ber 12 proposed contract. The members expresseddissatisfaction with certain items in that contract and otherproposals were considered."' As a result of thismeeting,Fortenberry on January 23, 1973, telephoned Harman and,in a brief conversation, informed him that the Respondent'semployees wanted a 25-cent hourly wage increase, a hiringhall, binding arbitration, as well as the previously agreed-upon items, including retention of benefits. There is notestimony concerning Harman's response, if any. In thecourse of another telephone call made to Harman 2 dayslater concerning contract negotiations relating to anotherdrilling company, Harman informed Fortenberry that Hon-do wanted to give its employees a wage increase. Fortenber-ry responded with a request that they negotiate before anyincrease is granted.Subsequently, the parties arranged for another bargain-ing sessionwhich was held on March 13, 1973. Here, too,no progress was made with respect to the parties' 60-90 daydifferences regarding eligibility for vacation, although Fred-erickson indicated that he would speak to the board ofdirectors about the Union's position. This led to a discus-sion of a wage increase. The Company offered 5.5 percentin a 1-year contract. This meant an hourly increase of 17cents for floorhands and 18 cents for derrickmen and mo-tormen. The Union, on the other hand, repeated its request-ed 25-cent-an-hour across-the-board raise. Harman refusedto yield on the Company's position, asserting that 5.5 per-cent was the limit under the Government wage freeze. WhenFortenberry remarked that this created a problem, Harmancommented that wages were not the only problem, appar-ently referring to the other disputed items. Fortenberry'ssuggestion that the Company seek Government approval ofan increase in excess of the 5.5 percent was rejected by14 It appearsthat the Unionfiledan unfair laborpractice charge on Janu-ary 16, 1973, whichwas withdrawn with the RegionalDirector's approval onJanuary 29, 1973 (Case 16-CA-5039). 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrederickson. In the course of a further wage discussion,Fortenberry made it clear that the Union would not agreeto any increase apart from a complete contract. Also consid-ered on this occasion was the Company's proposal thatinsurance coverage for an employee should become effec-tive 90 days after the beginning of employment. The Unionrequested a 60-day period. These differences were not rec-onciled. The net effect of these negotiations was that theparties arrived at no understanding on a contract or wageincrease.Because he was planning to be out of town for a while,Harman about March 21, 1973 left a message for a memberof his law firm, Joseph Connally, to inform Fortenberry ofthe Company's willingness to raise its prior 5.5 percent of-fered wage increase to 6.2 percent and to secure the Union'sapproval. Thereafter, either on the same dayorMarch 22,Connally and Fortenberry discussed this matter in a tele-phone conversation while Business Manager Howell stoodnearby at Fortenberry's end of the line. Connally inquiredwhether the Union would accept a 6.2 percent increaseeffective immediately. In response, Fortenberry stated thatthe Union would agree provided a complete contract wasconsummated which included binding arbitration with ano-strike clause such as that embodied in the McVay Drill-ing Company contract which he had recently negotiatedwith Harman as McVay's attorney; a clause providing aweek vacation a year for employees with less than 90 daysof service interruption; a contract term of 1 year; and all theother provisions contained in the Company's September 12draft. 5 Fortenberry also requested Connally to prepare andsubmit to him a draft of a contract embodyingFortenberry's proposition.16 No such document was everdelivered to the Union, although the Respondent put intoeffect the 6.2 percent increase a few days after the abovetelephone conversation. 172.Negotiations, unilateral action, and withdrawal ofunion recognition subsequent to May 19, 1973Fortenberry was hospitalized from May 14 to June 5,1973,15 and did not return to his duties on a full-time basisuntil late in September. For this reason,BusinessManagerHowell undertook to handle the Hondo negotiations andcorrespondence.15Fortenberrytestifiedthat Connally, inresponseto Fortenberry's pro-posal,stated that he sawno problem, thereby indicating acceptance of theproposal.Admittedly, Fortenberry'swritten summary of this conversation,which heprepared3months later, omits mentioningConnally's answer.Assuming,however, that Connallymade the assertedreply, I do not interpretitas a commitmentby Connally on the Company'sbehalfto acceptFortenberry's proposition.Indeed,inHowell's letters sent to Harman onJune IIand July 27, 1973, Howell referred to Connally's 6.2 percent offerand Harman's failure toforward a draft ofan agreement containing termspreviouslynegotiatedby Fortenberry withHarman himself.In any event, Ifind no evidence thatConnally, who had not participated in any of thenegotiations since the Union's second certification,was authorized to bindthe Company to Fortenberry's proposition.16 In all negotiations,whether with Hondo or other clientsof Harman, itwas the practice for Harman to preparedrafts ofcontracts.17Frederickson testifiedthathe presumedthe 6.2 percent was acceptableto theUnion without anyconditions.18Unless otherwiseindicated,alldates hereinafter mentionedrelate to1973.On May 21, Harman wrote to Fortenberry, suggesting anegotiating session to "go through the contract (apparentlyreferring to the September 12 one) and see just where westand." By letter of May 23, Howell advised Harman ofFortenberry's hospitalization and that he would talk to For-tenberry about Harman's proposed meeting. On June 7,Howell sent Harman another letter in which he stated thatFortenberry would contact him as soon as he sufficientlyrecovered his health and resumed his normal duties. How-ever, Howell added that, if this suggestion was not agree-able, he would make himself available for negotiations.Howell followed up this letter with another one on June 11in which he stated:Mr. Fortenberry informed me that Mr. Joe Connallyhad called him in Hobbs, New Mexico, on either the21st or 22nd day of March, 1973 in your behalf wantingto put into effect a 6.2% wage increase for Hondo em-ployees immediately.Mr. Fortenberry informed Mr. Connally that theUnion would agree if Mr. Connally would forwardimmediatelya draft of an agreement on subjects anditems that had been agreed to in prior negotiating sessionsbetweenMr. Fortenberry and yourself.Please forward the draft of agreement to this office atyour earliest convenience. I will then contact you onany questions regarding same that I may have. (Em-phasis added).When Harman failed to reply to Howell's request, Howellon July 27 again wrote Harman, expressing surprise that he(Howell) had not yet "received the draft of the agreementsmade in negotiations . . . betweenyourselfand BusinessRepresentative Fortenberry [emphasis supplied]," which hehad requested in his June 11 letter, and urging that the draftbe forwarded at Harman's earliest convenience.Finally, on August 6 Harman sent Howell a letter inwhich he enclosed... the provisions of a working agreement which havebeententativelyagreed to by both parties.There areother provisions whichhavenot been agreed upon andwhich will require further negotiation.It is my understanding you have the right to secureapproval of the employees before finally agreeing tothe terms of the agreement and Mr. Frederickson mustsecure the approval of the Board of Directors.Please advise when you would like to negotiate further.[Emphasis supplied.]According to Howell's testimony, the enclosed contractdraft omitted the provisions which Connally had agreedupon in his above conversation with Fortenberry on March21 or 22. Thus, he testified that the August 6 contract draftdid not provide for binding arbitration but, instead, provid-ed for arbitration only if agreeable to both parties; that it HONDO DRILLING COMPANY, N.S.L.233added in section 6.3 language not previously negotiated,recognizing the Company's right unilaterally to give em-ployees subsistence allowances;19 that the draft omittedcompletely an insurance provision which was in theCompany's September 12, 1972, draft, although the employ-ee qualifying coverage date was in dispute; and that theAugust 6 draft did not contain retention of benefits andvacation clauses also included in the September 12 draft,although the Union had previously sought some changes inthem. Howell admitted not calling the foregoing matters toHarman's attention before the August 22 bargaining sessionfor the asserted reason that he was trying to arrange ameeting to negotiate on these items. Harman, on the otherhand, testified in conformity with his letter that the August6 draft was intended to reflect only those provisions whichhad been tentatively agreed to in the earlier negotiations. Itis clear, however, that the Union had never accepted, atleast,the noncompulsory arbitrationclause mentioned inthe August 6 draft.Thereafter, the parties scheduled a negotiating session forAugust 22. In the meantime, the Union learned on August16 that the Respondent had unilaterally decided to pay"bottom hole" money or bonus 20 to employees working onRig 3.21 It appears that on or about August 5 the Respon-dent posted on rig 3, then operating on C & K Petroleum'sLowe State # 1, the following notice signed by DrillingSuperintendent Frederickson:Crew members who work continuously from date ofhire to well completion will receive a subsistence allow-ance equal to 10% of their gross pay for such period ofcontinuous work.This is to be paid on the pay period following thecompletion of the well toemployees completing this well.Frederickson testified that the C & K Petroleum job wasa long distance from the crews' living quarters and involvedunusual dangerous gas and other difficult problems. Forthis reason, he testified, it was necessary to offer the menthis special 10-percent allowance in order to induce them towork on this job and to remain until completion of the well.Frederickson further testified-and in this he was corrobo-rated by Harman-that before he accepted the C & K Pe-troleum job, he consulted with Harman whether he couldgive the employees this bottom hole money without negoti-ating with the Union and was advised that he could do so19 Sec. 6.3 provided that "[iln case of unusual locations involving roughterrain,long distances,etc., the Company may provide a subsistence allow-ance as it deemsnecessary,and the companymay provideadditional induce-ments on atemporarybasis in order to secure and maintain sufficient crewmembers."20 Bottom hole money or bonus is money paid to employees provided theyremain on the particular job until the well is completed. It differs fromsubsistence which is generally given to employees in addition to their regularpay to compensate them for the distance they have to travel to the job andother difficulties encountered to reach it. However,the employees'right tosubsistence normally does not depend on the completion of the well.21Originally,Howell was under the erroneous impression that the bottomhole pay was applicable to other rigs and jobs. This impression was subse-quently corrected by Frederickson at the August 22 bargaining session.because Frederickson had given it before and it was custom-ary in the oil fields to pay such money under comparablecircumstances,although the occasion infrequently arose.Frederickson also testified that the last time he paid bottomhole pay before this occasion was in 1969. It was stipulatedthat the bottom hole allowance was given only on rig 3 andcovered the payroll periods ending August 12 though Sep-tember 23. It further appears that this allowance was alsosubsequently paid to the crewmen operating rig 3 on anoth-er location where comparable problems existed for the payperiods of November 18, 1973, through January 13, 1974.However, in both instances, only the roughnecks who re-mained until the completion of the well actually received thebonus.On August 22, about 5 months after theirlast bargainingsession,Howell met with Harman and Frederickson. Ho-well started off the discussions by alluding to the Connally-Fortenberry telephone conversation inMarch,claimingthat agreement had there been reached on such items asbinding arbitration with a no-strike clause, as embodied inthe McVay contract, and vacations, and that Connally hadundertaken to reduce this agreement to contract form forsignature.In addition, Howell pointed out that such asigned contract had never been forwarded to the Union andthat the Respondent had reneged on Connally's agreement.Instead, Howell asserted, Harman sent the Company's Au-gust 6 draft which omitted Connally's accepted terms, aswell as otheritemsin the September 12, 1974, draft such asinsurance where only the employee coverage eligibility peri-od was in dispute. Furthermore, Howell commented that hehad not filed an unfair labor practice charge in the hope thatthepartieswould get together and sign a contract.Frederickson's answer to all this was that Connally lackedthe authority to bind the Company. 2 This elicited Howell'sresponse that the Company received the Union's approvalof the 6.2-percent wage increase in return for a completeagreement.Howell then raised the question of the Respondent's uni-lateralgrant of the 10-percent bottom hole pay, contendingthat it related to a term and condition of employment andshould be negotiated. Harman argued that it was not abargainable matter as the Respondent had paid bottom holemoney before. Howell threatened to file a charge, which heultimately did, and the matter was dropped after furtherargument.Howell also initiated a discussion of subsistence pay aspart of an incentive safety program which he claimed hadbeen instituted by several of the Respondent's competitors.In addition, Howell proposed a special allowance (appar-ently bottom hole pay) of $5 a day for the crews on rig 322 Frederickson testified that shortly after the March Connally-Fortenber-ry conversation, he spoke to Connally on the telephone solely with respectto the 6.2-percent wage increase which he presumed Fortenberry had accept-ed. There is an apparent testimonial conflict whether Frederickson stated atthe August 22 meeting that in his March conversation with Connally, thelatter wanted to send him a draft of a contract for signature but Fredericksontold him not to do so and asked Connally to have Harman contact Freder-ickson upon Harman's return from his trip. As I have found that Connallydid not possess the authority to commit the Respondent to a completecontract, it is unnecessary to resolve this conflict.In this connection, it isnoted that the amended complaint does not allege an unlawful refusal to signan agreed-upon contract. 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDonly but nothing conclusive was decided. A follow-up meet-ing was then tentatively scheduled for August 27 and Fred-erickson agreed in the meantime to take up the Union'srequested contract with the Respondent's board of direc-tors.23No meeting was held on August 27 and the parties wereunable to reschedule an early bargaining session convenientto both sides. On October 2, Howell reminded Harman thathe had not heard from him regarding a negotiating date,although Harman's secretary had advised Howell that Har-man would communicate with him when he returned fromvacation. On October 17, however, Harman wrote Howellthat Hondo proposed to increase the hourly wage rate offloorhands from $3.40 to $3.68, and of derrickmen andmotormen from $3.50 to $3.80, effective the pay periodbeginning October 27, 1973, and requested to be advisedwhether this increase met with the Union's approval. Thenext day, Harman notified Howell that the correct effectivedate of the increase was October 22, 1973.Upon receipt of the foregoing notices of proposed wageincreases, Howell telephoned Harman on October 19 andarranged for a meeting on October 31 to negotiate on thismatter. On the same day, Howell sent Harman a letter inwhich, after confirming this conversation, accused the Com-pany of not bargaining in good faith, adding:... You only propose in your letter dated October 17,1973 to raise wages and ignored my requests for negoti-ations for a complete working agreement. I stronglyobject to the pattern you have established in only noti-fying the Union two or three days in advance of theeffective date of when the Company proposes a change.As I advised you and Mr. Fredericksonin our meetingon August 22, 1973, Mr. Joe Connally had agreed to acomplete contract back in March of 1973 with Mr.J.D. Fortenberry and the reason I had not filedcharges was in an effort to reach an agreement on thedate of our meeting on August 22, 1973.Therefore, please be prepared to negotiate until a fullagreement is reached as I feel the Company has inten-tionally avoided meeting with the Union on a regularbasis in an effort to stall and delay the signing of anagreement.Howell also requested a current list of unit employees andtheir home addresses which information he stated was need-ed because of the long delay between meetings.In the meantime, Harman prepared a new contract draftcontaining a number of changes in provisions embodied inthe previous draft. The new proposed contract received ad-vance approval from the Respondent's board of directorsand Frederickson was authorized to sign that document ifthe contract was acceptable to the Union. Thereafter, onOctober 31, a relatively short bargaining session was held.At this meeting, Harman handed Howell the previously23 The foregoing findings concerning the August 22 meeting is based ona composite of Howell's and Harman's testimony which I believe reflectswhat probably occurred there.requested list of current employees together with the latestdraft of anagreementwhich Harman describedas a con-tract the Company was willing to execute then and there.Upon reviewing the draft, Howell voiced objection to sever-al provisions. These included the retained nonmandatoryarbitrationclause(Sec. 5.1); the clause reserving to theCompany the unilateral right to grantsubsistenceallowanc-es to employees, which was previously included in the Au-gust 6 draft (Sec. 6.3); the clause recognizing the Company'sunilateralright to grantwage increasesto meet competition(Sec. 7.1), which provision had never before been the subjectof discussion;24 the vacation provision which granted a 1-week vacation a year to employees with less than 60 daysof uninterrupted service (Sec. 11.1); and wageincreases inexcess ofthose offered in Harman's letter of October 16($3.90 an hour for derrickmen and motormen and $3.80 anhour for floormen).In the course of this meeting, Howell presented a writtenhiring hall proposal substantially similar to that submittedat an earliernegotiationsession.He, however, made it clearthat the Union was not committed to this language but thatthe Union would be satisfied with the language in the con-tract of Tri-Service Drilling Company, another employerrepresented by Harman. Howell then commented that theUnion was also involved in negotiations with other drillingcompanies to whom new proposals relating to wages andother benefits to be approved by the membership would besubmitted. He further informed the Respondent that suchproposals would also be forwarded to Harman.In answerto Frederickson's inquiry whether,in the meantime, theRespondent could put into effect theincreasesoffered in itslatest contract proposal, Howell gave a negativeresponse.However, Howell noted that he wouldcall a meeting ofHondo employees to vote on the Company's proposals andthat he would advise the Company of the employees' deci-sion.Frederickson expressed the hope that the employeeswould acceptthe increase, remarking that he was aware thattheUnion could strike the Company and, if it did, theCompany would have shut down the rigs. This was the lastof the bargaining meetings.25Thereafter, the Union scheduled a morning and eveningmeeting ofHondo employees on November 7. In a letterdated November 1 notifying the employees of this meeting,they were advised of the October 31 negotiations in whichthe Company offered a 40-cent-an-hour increase, "withoutany method of resolving grievances except to strike if theCompany did not want to go to arbitration." The letterfurthermentioned the Company's request "to retain theright to give . . . wage increases at their option," and theUnion's proposed hiring hall. Urging the employees "to24 In addition to establishing wage rates, Section 7.1 provided:... Due to the competition for crewmembers anytime a group ofcompetitors increase wages it has the effect of deprivingthis Companyof crew members.Therefore, any time Companydetermines it is neces-sary toincrease wages because a group of competitors have incraasedwages, it may do so unilaterallyprovidedit immediately notifies theUnionof such increase.And provided further, the Companywillmeetwiththe Unionduring a periodof 5 to10 days after the increase, tonegotiate whether a further increase should be granted,but only if theUnion requests the meeting.25 The foregoing findings relatingto the October31 meeting are based onthe substantially uncontradicted testimonyof Howelland Harman. HONDO DRILLING COMPANY, N.S.L.235attend one of these Special Meetings and have a voice inwhat wages and benefits you will be required to work un-der," the letter reminded them of the existing "extremeshortage of crew members and [that this was] . . . the timeto get the benefits and protection in a contract that youdeserve."Following these union meetings, Business RepresentativeFortenberry on November 12 advised the Company that theUnion's members had rejected the Company's October 31proposal. In this letter, Fortenberry also listed eight coun-terproposals several of which were new demands pertainingto a union shop with respect to the Company's New Mexicooperations (#3); shift differentials (#4); a cost of livingescalator clause (#5); and a free meal where employeeswork 2 hours beyond quittingtime(#7). Concluding, For-tenberry requested a date for further negotiations.On November 14, Harman responded with a summarywithdrawal of recognition, as follows:Mr. Walter Frederickson telephoned me this morningand stated the company does not believe the Unionrepresents a majority of bargaining unit employeesand, therefore, refuses to recognize [the Union] . . . asthe bargaining representative of its employees.The particular grounds to which Frederickson testified injustification of his action will be discussed in the section ofthisDecision entitled "Concluding Findings."On the same day, the Respondent posted a notice overFrederickson's signature, announcing effective November12 an hourly wage increase for derrickmen and motormenfrom $3.50 to $3.90 and for floormen from $3.40 to $3.80.26These were the same increases offered in the Respondent'sproposed October 31 contract. A copy of the posted an-nouncement was mailed to the Union. Harman testified thatthe reasons the increases were granted at that time were thatthe employees wanted them and the Respondent had tokeep up with its competitors who had already given theiremployees such raises.In the first week of December, the Respondent grantedits employees another wage increase of 6 cents an houreffectiveDecember 3. According to Harman's testimony,this increase was prompted by information Fredericksonhad acquired that the Company's wage rates were still belowthose of its competitors and that the additional 6 centsbrought them in line with the Company's "primary competi-tors."C. Concluding FindingsAs indicated above, it is the General Counsel's positionthat since May 19, 1973, the Respondent failed to bargainin good faith in a genuine effort to reach agreement with theUnion; for this reason the Respondent was precluded fromquestioning the Union's majority status and withdrawingrecognition on November 14, 1973; in any event, theRespondent's withdrawal of recognition was not based onobjective considerations justifying a reasonable doubt of the26 The posted noticealso announced an increasefor drillers, who weresupervisors of the crews, effective October 22.Union's continued majority support; and by the foregoingconduct, as well as by its action in unilaterally grantingbottom hole pay on or about August 5, 1973, and wageincreases in November and December 1973, the Respon-dent violated Section 8(a)(5) and (1) of the Act. The Re-spondent, of course, denies that it breached its bargainingobligation in any of the indicated respects. For the reasonsset forth below, I find that, although the record does notestablish overall bad-faith bargaining on the Respondent'spart, its withdrawal of recognition and unilateral actionwere in violation of the Act.With respect to the Respondent's alleged overall bad-faith bargainingSection 8(a)(5) of the Act requires an employer to recog-nize and bargain collectively with the statutory representa-tiveof his employees with respect to their terms andconditions of employment. Section 8(d) defines the bargain-ing obligation as requiring the parties,inter alia,"to meet atreasonabletimesand confer in good faith [regarding suchmatters] . . . or the negotiation of an agreement . . . andthe execution of a written contract incorporating any agree-ment reached if requested by either party...." Althoughthis obligation does not "compel either party to agree to aproposal or require the making of a concession," it doescontemplate, as the Board and the courts have uniformlyheld, a willingness to enter the discussions "with an openmind and purpose to reach an agreement consistent with therespective rights of the parties."27 Simply entering "upon asterile discussion of union management differences,"28 isnot sufficient. Essentially then, the "ultimate issue whetherthe Company conducted its bargaining negotiations in goodfaith involves a finding of motive or state of mind which canonly be inferred from circumstantial evidence."29Applying these principles to the facts of this case, I findinsufficient evidence in the record that during the periodfrom May 19 to November 14, 1973, when the Respondentwithdrew recognition, the Respondent negotiated in badfaith with no intention of entering into any final or bindingcollective bargaining contract.Without repeating the de-tails,it isclear that, while agreement had been reached ona number of items, there were others where serious differ-encesdeveloped between the parties. The parties' inabilityto resolve these differences can no more be attributed to theRespondent's inflexibility than to the Union's. Consideringall the facts and circumstances surrounding the negotia-tions, the Respondent's conduct amounted to no more thanhard bargaining which the Act does not condemn.The General Counsel, nevertheless, urges as evidence ofbad-faith bargaining, the Respondent's failure to embody ina contract Attorney Connally's alleged telephone accep-tance on March 21 or 22, 1973, of the Union's proposalswith respect to certain disputed items. However, apart from27Majure Transport Company v. N. L. R. B.,198 F.2d 735, 739 (C.A. 5); seealsoN.L.R.B.v. JohnsonManufacturing Company of Lubbock,458 F.2d 453(C.A. 5, 1972);N.L.R.B. v. Darlington Veneer Company,Inc., 236 F.2d 85,88-89(C.A. 4, 1956).28N. L.R. B. v. AmericanNational Insurance Co.,343 U.S. 395, 402.29 N.L.R.B. v. Reed & Prince Manufacturing Company,205 F.2d 131, 139-140 (C.A.1), cert.denied 346 U.S. 887. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact that that telephone conversation occurred outsidethe 6-month limitation period, I have found that Connallyneither committed the Respondent to acceptance of theitems inquestion nor possessed the authority to do so.Also relied upon by the General Counsel as indicative ofthe Respondent's bad-faith approach to the negotiations, isthe omission from the August 6 contract draft of clausesdealing with retention of benefits, vacations, and insurance.However, as found above, complete agreement on thesesubjects had not previously been reached by the parties andthe Respondent's letter accompanying this document ex-plicitly stated that the draft embodied provisions which hadbeen "tentatively agreed to" and that there were other pro-visions which had not been agreed upon and required fur-ther negotiations. In these circumstances, an inference ofbad-faith bargaining from the asserted omissions is certain-ly unwarranted. Moreover, the subjects in question weresubsequently included in the Respondent's last proposedcontract which it submitted to the Union on October 31,1973.In further support of his contention that the Respondentbargained in bad faith, General Counsel alludes to the pro-visions in the Respondent's August 6 and October 31 draftsreserving to itself the unilateral right to grant employees asubsistence allowance in case of the unusual location of itsrigs and to the provision in its October 31 draft recognizingthe Company's right to grant wage increases to meet compe-tition without prior negotiation with the Union. However,proposals of this nature are clearly bargainable matters anddo not necessarily establish a disposition to avoid agree-ment,as the General Counsel suggests3° Moreover, it isincomprehensible to me how, as the General Counsel alsourges, the Respondent's offer in the October 31 draft of awage increasein excess of that previously offered to theUnion impugns the sincerity of the Respondent's negotia-tions.Lastly, although I find below that the Respondent'saction in granting employees bottom hole pay on or aboutAugust 5 without first conferring with the Union violated itsstatutory obligation, and may in another context indicatebad-faith bargaining, I am not convinced that under theparticular facts and circumstances of this case, such con-duct reflects adversely on the Respondent's entire course ofdealings with the Union.In sum, I find that the General Counsel failed to provethat the Respondent's conduct prior to its withdrawal ofunion recognition did not comport with the standards ofgood-faith bargaining or that the Respondent utilized itsOctober 31 contract proposal as a tactic to avoid agreement.With respect to the Respondent's withdrawal of unionrecognitionInLaystrom ManufacturingCo.," the Board reviewed theprinciples governing an employer's continuing duty to rec-30 Cf.N.L.R.B.v. American National InsuranceCo.,supra.31 151 NLRB 1482, 1483-84. Although enforcementof theBoard's bar-gainingorder was denied (359 F.2d 799 (C.A. 7)), the court did so onlybecause of its disagreement with the Board's finding that the employer ques-tioned the Union'smajority status in bad faith and not because it disagreedwith the Board's statement of governing principles.SeeAutomated BusinessSystems,205 NLRB 532, fn. 8 (1973).ognize and bargain with a union which had previously beencertifiedby theBoard as his employees'exclusive represen-tative,as follows:Absent unusual circumstances, there is an irrebuttablepresumption that the majority status of a certifiedunion continues for 1 year from the date of certifica-tion.After the first year the certificate still creates apresumption of majority status, but the presumption isnormally rebuttable by an affirmative showing that theunion no longer commands a majority. Moreover,where the certificate is a year or more old an employermay withhold further bargaining without violating theAct and insist that the union reestablish its statutoryrepresentative status if, but only if, he in good faith hasa reasonable doubt of the union's continuing majority.A showing of such doubt, however, requires morethan an employer's mere assertion of it and more thanproof of the employer's subjective frame of mind. Theassertionmust be supported by objective consider-ations. The applicable test, as defined in theCelanesecase, is whether or not the objective facts furnish a"reasonable basis" for the asserted doubt, or, put an-other way, whether or not there are "some reasonablegrounds for believing the Union has lost its majoritystatus since its certification." [Citations omitted.]Clearly, the burden of proving a good-faith, reasonablygrounded doubt of the union's continued majority statusrests upon the employer. 32 However, such a defense is notavailable where the withdrawal of recognition occurred inthe context of unfair labor practices.33At the outset, it may be well to dispose of the GeneralCounsel's contention that the Respondent is precluded fromquestioningtheUnion'smajoritybecauseoftheRespondent's overall bad-faith bargaining. Having foundthe allegation of bad faith bargaining not sustained by theevidence, the contention is rejected. Nor am I persuadedthat the isolated instance of unilateral granting of bottomhole pay on or about August 5 to employees working on rig3 is sufficient, under the special circumstances of this case,towarrant depriving the Respondent of the defense ofgood-faith doubt, assuming that the defense could other-wise be established. We turn to the consideration of thereasons for the Respondent's asserted doubt.As discussed above, the Respondent suddenly withdrewrecognition by letter dated November 14, 1973, and refusedto proceed with further negotiations. This was the first timethe Respondent had ever raised the question of the Union'smajority status since the Union's second certification 20months earlier, although the Union's status apparently hadnot changed much during the intervening period. Moreover,the withdrawal of recognition occurred only after the Union32Terre!!Machine Company,173 NLRB 1480,1481 (1969),enfd.427 F.2d1088 (C.A. 4), cert.denied 398U.S. 929; Nu-SouthernDyeing &Finishing,Inc.,179 NLRB 573, In. 1 (1969).33Celanese Corporation of America,95 NLRB 664, 673 (1951);Nu-South-ern, supra. HONDO DRILLINGCOMPANY, N.S.L.237had indicated its unwillingness to accept all of the termsembodied in the Respondent's contract proposal presentedto the Union at the October 31,1973, bargaining sessionbut, instead,put the Respondent on notice that it intendedto submit additional proposals of its own.Furthermore, thewithdrawal of recognition followed immediately after theUnion in its letter of November 12 advised the Respondentof its membership's rejection of the Respondent'sOctober31 contract proposal and listed its additional counterpropo-sals.Against this background,the Respondent urges the fol-lowing considerations which assertedly prompted it to ques-tion the Union'smajority status:The unusual high labor turnover:There is no dispute thatthe Respondent experienced a high rate of turnover amongthe roughnecks it employed on its rigs in the Permian Basinarea.It is clear,however,that this situation is characteristicof the oil and gas drilling industry in that area where rough-necks are generally hired for relatively short periods of timeand freely move from one drilling job to another.To accom-modate its election procedures to such turnover,the Board,with court approval,devised the so-calledHondovotingeligibility formula previously described.Moreover, theBoard has recently held on the basis of employment factscomparable to those involved in the present case that thishigh rate of turnover among roughnecks,considered aloneor in conjunction with other facts,does not provide ajustifi-able ground for doubting the majority status of the unionwhich had won Board certification several years before. 34 Ifind no reason to hold otherwise in the present case especial-ly since the record is barren of any evidence of employeedissatisfaction with the Union's representation. As noted inthe citedLeatherwoodandBrahaneycases, a change in per-sonnel does not necessarily mean that the new employeesare not interested in being represented by the incumbentcertified union in collective bargaining with their employ-er.35Accordingly,I find that the high rate of turnover reliedon by the Respondent is insufficient to warrant an inferencethat the Union no longer enjoyed majority support when,recognition was withdrawn.The Union's alleged refusal to bargain in good faith on andafter October 31, 1973:The Respondent also asserts that, indeciding to withdraw recognition from the Union,it reliedon the Union's refusal to negotiate a full contract at theOctober 31 meeting but,instead,subsequently submittednew proposals never before offered.I find nothing in theUnion's conduct at this meeting or in the new proposalswhich could reasonably suggest to the Respondent that itsemployees had rejected union representation.The most thatcan be said is that the Union was seeking better contractterms than those the Respondent was offering.Indeed, theRespondent itself was seeking to improve its bargainingposition when at the October 31 meeting it presented its lastcontract proposal containing several new terms.All things34 Leatherwood Drilling Company,209 NLRB 618;Brahaney Drilling Com-pany,209 NLRB 624. The Unionin the present case also represented theemloyees of the employersin the cited cases.See alsoLaystrom Manufacturing Co.,151NLRB 1482, 1484;PrintersService Inc.,175 NLRB809, 812(1%9);Harpeth Steel,Inc., 208 NLRB 545.being considered, I find no plausible reason in the indicatedevents for doubting the Union's majority status.The Union's alleged efforts to dissuade employees fromworking for the Respondent:Drilling Superintendent Freder-ickson testified that he was influenced to withdraw recogni-tion by reports he had that the Union unsuccessfullyattempted to persuade employees to stop working for theCompany or to refuse employment with it. However, I findthese alleged reports wholly unsubstantiated by any proba-tive evidence.Moreover, it is well settled that a union'sunsuccessful efforts to persuade employees to withholdservices from their employer does not necessarily indicatethat the employees are no longer interested in union repre-sentation. It is not uncommon for employees to refuse tofollow their bargaining agent's advice for economic andother reasons and yet favor the union's continued represen-tation.36 I, therefore, find no justification in the above re-ports for questioning the Union's majority. Indeed, aspreviously discussed, Frederickson at the October 31 meet-ing expressed his awareness that the Union could, if it want-ed, call a strike against the Company and thereby cause therigs to shut down.Alleged lack of employeeenthusiasmfor the Union:TheRespondent contends that this attitude was evidenced bythe roughnecks' inquiries made of the toolpushers as towhen they would receive wage increases which other rough-necks were then getting in the oil fields. I am unable to findanything in these inquiries which demonstrate displeasurewith union representation. In fact, there is evidence that ataunionmeeting themembership had rejected theRespondent's October 31 contract proposal containing a40-cent hourly wage increase. Accordingly, I find that theroughnecks' wage raise inquiries were not of such a natureas to raise a reasonable doubt that the Union lost majoritysupport.In sum, I conclude that the Respondent's withdrawal ofunion recognition and its refusal to resume contract negoti-ations constituted a breach of its statutory bargaining obli-gation and that the Respondent thereby violated Section8(a)(5) and (1) of the Act.With respect to unilateral actionIt is conceded that on or about August 5, 1973, the Re-spondent instituted bottom hole pay amounting to 10 per-cent of gross earnings for roughnecks working on rig 3 untilcompletion of the well. It is also undisputed that this allow-ance was granted without first notifying and discussing thismatter with the Union. In fact, the Respondent admittedlydid not regard the bottom hole pay a bargainable matter.Such unilateral action, relating as it did, to wages and otherterms and conditions of employment, amounted to a breachby the Respondent of its bargaining obligation violative ofSection 8(a)(5) and (1) of the Act, irrespective of its good orbad faith 37 The fact that the Respondent might have paidbottom hole money in 1969 does not convincingly demon-strate that this was a long-established condition of employ-36 Cf.Food Service Company,202 NLRB 790 (1973);Kentucky News, Incor-porated,165 NLRB 777, 779 (1967).37N. L. R. B. v. Benne Katz, d/b/a Williamsburg Steel Products Co.,369 U.S.736 (1962). 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDment which exculpated its action 4 years later. Nor does thefact that such pay was needed as an inducement to recruitand retain roughnecks for a difficult and dangerous jobexcuse its institution since it does not appear the Respon-dent lacked the opportunity to consult with the Union be-fore providing bottom hole pay.As for the Respondent'sunilateralgrant of across-the-board wageincreasesin November and December 1973, Ifind this conduct similarly violative of Section 8(a)(5) and(1) of the Act. As found above, this action was taken aftertheRespondent had unlawfully withdrawn recognitionfrom the Union and refused to engage in further bargainingwith the Union.IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found andin any like or related conduct and take certain affirmativeaction designed to effectuate the policies of the Act. Toremedy the Respondent's unlawful refusal to fulfill its statu-tory obligation, it is further recommended that it recognizethe Union as the certified bargaining representative of theCompany's employees in the unit found appropriate hereinand that, on request, it resume negotiations with that orga-nization concerning rates of pay, wages, hours of employ-ment, and other conditions of employment. An appropriatenotice for posting is also recommended.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.All derrickmen, motormen, and floorhands, otherwisereferred to as roughnecks, employed by the Respondent indrilling operations in the area generally known as the Perm-ian Basin, but excluding all toolpushers, drillers, office em-ployees,technicalemployees,guards,professionalemployees and all supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By withdrawing on November 14, 1973, recognitionfrom the Union as the exclusive representative of the em-ployees in the aforesaid appropriate unit, and by thereafterrefusing to resume negotiations and bargain with the Union,the Respondent engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By unilaterally granting its employees in the aboveunit bottom hole pay on or about August 5, 1973, andacross-the-board wage increases on or about November 14and December 3, 1973, without first notifying and bargain-ing with the Union over these matters, the Respondent en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8.The Respondent has not engaged in overall bad-faithbargaining in violation of Section 8(a)(5) and (1) of the Act;nor has it violated Section 8(a)(1) of the Act by threateningemployees that if they did not accept, and if the Union didnot approve, a 40-cent hourly wage increase, the Respon-dent would "stack" the rigs.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDER38The Respondent, Hondo Drilling Company, N.S.L., Mid-land, Texas, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withLocal 826, International Union of OperatingEngineers,AFL-CIO, as the exclusive representative of the employeesin the unit described below, concerning rates of pay,wages,hours of employment, and other conditions of employment:All derrickmen, motormen and floorhands, otherwisereferred to as roughnecks, employed by the Respon-dent in drilling operations in the area generally knownas the PermianBasin,but excluding all toolpushers,drillers, office employees, technical employees, guards,professional employees and all supervisors as definedin the Act.(b)Unilaterally granting wage increases or bottom holepay or instituting any other changes in terms and conditionsof employment, without first notifying and bargaining withthe above-named Union as the employees' exclusive bar-gaining representative.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirbargaining rights through the above-named Union, whichare guaranteed to them in Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act;(a)Upon request, bargain collectively with the above-named Union, as the exclusive representative of all the em-ployees in the unit described above, concerning rates of pay,wages, hours of employment, and other conditions of em-ployment and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its offices and yards in Midland, Texas, and78 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes. HONDO DRILLING COMPANY, N.S.L.239at all its other locations in the Permian Basin area, copiesof the attached notice marked "Appendix."39 Copies of saidnotice,on forms provided by theRegionalDirector forRegion 16, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any othermaterial.(c)Notify the Regional Director for Region 16, in writ-ing, within 20 days from the receipt of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the amendedcomplaint that the Respondent engaged in overall bad-faithbargaining in violation of Section 8(a)(5) and (1) of the Actand that it threatened employees in violation of Section8(a)(1) of the Act be, and they hereby are,dismissed.39In the event the Board's Order is enforced by a Judgment of the UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall be changed to read"PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcing anOrder of the NationalLaborRelations Board."wise referred to as roughnecks, employed by theCompany in drilling operations in the area generallyknown as the Permian Basin but excluding all tool-pushers,drillers,office employees,technical em-ployees, guards, professional employees and all su-pervisors as defined in the Act.WE WILL NOT unilaterally grant wage increases or bot-tom hole pay or institute other changes in terms andconditions of employment, without first notifying andbargaining with the above-named Union as the em-ployees' exclusive bargaining representative.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce employees in the exercise oftheirbargaining rights through the above-namedUnion, which are guaranteed in Section 7 of the Act.WE WILL bargain collectively, on request, with theabove-named Union, as the exclusive representative ofall the employees in the unit described above, withrespect to rates of pay, wages, hours of employment,and other conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.HONDODRILLINGCOMPANY,N.S.L.(Employer)APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to recognize and bargain collec-tively with Local 826,International Union of Operat-ing Engineers,AFL-CIO, described below,concerningrates of pay,wages,hours of employment,and otherconditions of employment.The bargaining unit is:All derrickmen,motormen,and floorhands,other-DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Rm 8-A-24, 819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2941.